Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7, 9, 10, 13, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest receiving within the computer based graphics software application user input establishing a width of an editable area around the plurality of vector poly-curve lines; 
determining whether one or more subsequent user generated strokes are within the editable area around a vector poly-curve line of the plurality of vector poly-curve lines; 
upon a positive determination processing the one or more subsequent user generated strokes in combination with the vector poly-curve line of the plurality of vector poly-curve lines; and 
upon a negative determination processing the subsequent plurality of user generated strokes as a new vector poly-curve line.
Yantao Li (US Pre-Grant Publication 20060062465 A1) [0079] identifies a bounding box around polylines and if the ratio of the max(height, width) and min(height, width) exceeds a threshold, the polylines are considered to be a line segment.  However, the art of record does not disclose using negative determination (strokes outside the editable area) to identify a new line.

Regarding claim 9, claim 9 contains the allowable subject matter described in claim 7 and the reasons for the art of record not being combinable to disclose claim 9 are the same as claim 7.  Therefore, claim 9 is objected to as being a dependent claim with allowable subject matter for the same reasons as claim 7.

Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest the method according to claim 1, further comprising 
receiving within the computer based graphics software application user input establishing a width of an editable area around the plurality of vector poly-curve lines;
receiving within the computer based graphics software application additional user input establishing a predetermined distance for use in combination with the width of an editable area around the plurality of vector poly-curve lines; 
determining whether the mark making tool is within the predetermined distance of the width of the editable area around a vector poly-curve line of the plurality of vector poly-curve lines; and 
upon a positive determined rendering a visual indication of the width of the editable area around the vector poly-curve line of the plurality of vector poly-curve lines.
As understood by the Examiner, the art of record fails to disclose:
establishing an editable width along a poly-curve line,
establishing a predetermined (additional) distance extending the width,
if the marking tool is within the predetermined distance around the poly-curve line,
render a visual indication of the width around the poly-curve line.
A possible use is to indicate to the user the region (width) where drawn lines will be added to the polyline.  Outside the width, drawn lines will become new lines.

Regarding claim 13, Joshi et al. (“Joshi”, US Pre-Grant Publication 20130127836 A1) discloses the method according to claim 1, wherein 
converting the plurality of discrete user generated strokes to the plurality of vector poly-curve lines comprises: 
generating un-approximated pairs of polylines from the plurality of discrete user generated strokes (Joshi (Figs. 30A-B [0177]) illustrates a user drawing strokes on the canvas of a touch-enabled device.); 
comparing original un-approximated pairs of polylines to each other. (Joshi [0080] analyzes fold-over strokes, strokes have corners at the end(s) of the stroke but are within a distance of the previous portion of the stroke.  Joshi [0067] describes fold-overs as a scratch-back-and-forth motion (Fig. 10E).  Fold-overs may be removed to create a non-folded stroke.)

Seto et al. (“Seto”, US Pre-Grant Publication 20160320912 A1) discloses algorithmically dynamically tuning parameters to tailor for known drawing types and scenarios. (Seto [0063] processes configuration parameters that govern line characteristics.  The parameters include line width (drawing type) and an active drawing area (scenario).  It would have been obvious for Seto to provide an algorithm to dynamically tune parameters because once a desired drawing type and scenario is selected, it would have been obvious for Seto to provide software from an algorithm to implement the desired drawing type and scenario when the line path is specified.)

However, the prior art of record, taken alone or in combination, fails to teach or fairly suggest heuristically connecting relevant points based on temporal, spatial, and relational proximity; 
feeding properties into a trainable feed-forward neural network to determine groupings; 
applying a graph theory technique to derive weighted connections between each pair of points;
utilizing a minimum spanning tree variant to infer the overall intent of each group; 
determining trunk branches within the minimum spanning tree and pruning away smaller branches in at least one stage of a plurality of stages; and 
applying a curve fitting routine to generate the one or more vector poly-curve lines.

Regarding claim 15, claim 15 contains the allowable subject matter described in claim 13 and the reasons for the art of record not being combinable to disclose claim 15 are the same as claim 13.  Therefore, claim 15 is objected to as being a dependent claim with allowable subject matter for the same reasons as claim 13.

Regarding claim 16, claim 16 is dependent on claim 15, claim 15 being objected to for being dependent on a rejected base claim, but comprising allowable subject matter.  Based on claim 16’s dependence on claim 15, claim 16 is objected to for the same reasons as claim 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10902653 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10902653 B2 comprises limitations not part of claim 1 of the Instant Application.

The following is a claim comparison of independent claim 1 of the Instant Application and independent claims 1 of U.S. Patent No. 10902653 B2.

Instant Application 17157035
US Patent 10902653 B2 App # 16429275
Claim 1
A method comprising: 

acquiring data points relating to a plurality of discrete user generated strokes made with a mark making tool within a computer based graphics software application in execution upon a microprocessor based computer; and 

converting the plurality of discrete user generated strokes to a plurality of vector poly-curve lines.



Claim 1.
A method comprising: 

acquiring data points relating to a plurality of discrete user generated strokes made with a mark making tool within a computer based graphics software application in execution upon a microprocessor based computer; and 

converting the plurality of discrete user generated strokes to one or more vector poly-curve lines, 

wherein converting the plurality of discrete user generated strokes comprises analyzing multi-dimensional properties of each of the acquired data points to infer 

overall intent indicating that a series of loops within a defined footprint are a user preference for drawing a single stroke.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10521937 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10521937 B2 comprises limitations not part of claim 1 of the Instant Application.

The following is a claim comparison of independent claim 1 of the Instant Application and independent claims 1 of U.S. Patent No. 10521937 B2.


Instant Application 17157035
US Patent 10521937 B2 App # 15907773
Claim 1 + Claim 7
A method comprising: 

acquiring data points relating to a plurality of discrete user generated strokes made with a mark making tool within a computer based graphics software application in execution upon a microprocessor based computer; and 

converting the plurality of discrete user generated strokes to a plurality of vector poly-curve lines.





Claim 1
A method comprising: 

receiving a plurality of discrete user generated strokes made with a mark making tool within a computer based graphics software application in execution upon a microprocessor based computer; and 

converting the plurality of discrete user generated strokes to one or more vector poly- curve lines; 

wherein receiving the plurality of discrete user generated strokes comprises: 

acquiring user entry strokes via an input device relating to a mark making tool within a user defined time window; and 

converting the plurality of discrete user generated strokes comprises: 

comparing original un-approximated pairs of polylines to each other; 

heuristically connecting relevant points based on time, spatial, and relational proximity; 

feeding properties into a trainable feed-forward neural network to determine groupings; 

applying a graph theory technique to derive weighted connections between each pair of points; 

algorithmically dynamically tuning parameters to tailor for known drawing types and scenarios; 

utilizing a minimum spanning tree variant to infer the overall intent of each group; determining trunk branches within the minimum spanning tree and pruning away smaller branches in at least one stage of a plurality of stages; and  Page 2 of 16MR4465-175 Appl. No. 15/907,773 Response to non-final Office Action dated 24 May 2019 applying a curve fitting routine to generate the one or more vector poly-curve lines.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the final result" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claims 7, 10 are objected to because of the following informalities:  
Claim 7 recites the limitation upon a positive determination processing in line 6.  The Examiner found this limitation difficult to read and recommends adding a comma: “upon a positive determination, processing”.
Claim 7 recites the limitation upon a negative determination processing in line 9.  The Examiner found this limitation difficult to read and recommends adding a comma: “upon a negative determination, processing”.
Claim 9 recites the limitation upon a negative determined rendering in line 10.  The Examiner found this limitation difficult to read and recommends “upon a negative determination, rendering”.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. (“Joshi”, US Pre-Grant Publication 20130127836 A1).

Regarding claim 1, Joshi discloses a method comprising: 
acquiring data points relating to a plurality of discrete user generated strokes made with a mark making tool within a computer based graphics software application in execution upon a microprocessor based computer (Joshi (Figs. 30A-B [0177]) illustrates a user drawing strokes on the canvas of a touch-enabled device.); and 
converting the plurality of discrete user generated strokes to a plurality of vector poly-curve lines.  (Joshi [0047] creates a 2D curve from multiple disjoint strokes.  With respect to Joshi, “Vector” is interpreted as multi-stroke sketching and scratch back and forth.  Joshi (Fig. 2) illustrates a left most dotted line indicating a loop that generates a plurality of poly-curves.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (“Joshi”, US Pre-Grant Publication 20130127836 A1), in view of Li (US Pre-Grant Publication 20120216141 A1).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Joshi above.  Joshi does not disclose 
a) establishing a timer having a defined time duration; 
b) starting the timer;
d) converting the plurality of discrete user generated strokes established within the duration of the timer to a vector poly-curve line of the plurality of vector poly-curve lines; 
e) resetting the timer.
However, these features are well known in the art as taught by Li. For example, LI discloses 
a) establishing a timer having a defined time duration (Li [0047]-[0048] uses a timer to recognize a gesture (such as drawing a text character).  A timeout threshold is used to identify completion of a gesture.); 
b) starting the timer (Li [0048] resets the timer, thus starts the timer for the next stroke.);
d) converting the plurality of discrete user generated strokes established within the duration of the timer to a vector poly-curve line of the plurality of vector poly-curve lines (Li [0047]-[0048] uses a timer to recognize a gesture.  If contact is not made within the timeout threshold, Li sends the data associated with the current gesture to a character recognition module.); 
e) resetting the timer. (Li [0048] resets the timer.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Joshi’s system for 3D sketching with Li’s system for touch gestures for text-entry because with Li’s system, after every stroke, a timer may be reset, and when the user makes the next contact with the touch screen, the timer may be stopped to determine the time difference between the last stroke and the current one [0048].

Joshi as modified by Li further teaches the method according to claim 1, wherein acquiring the data points relating to the plurality of discrete user generated strokes comprises:
c) acquiring the data points relating to the plurality of discrete user generated strokes (Joshi [0079] stores curves as a list of points.) within the duration of the time (Li [0047]-[0048] uses a timer to recognize a gesture (such as drawing a text character).  A timeout threshold is used to identify completion of a gesture.);
f) repeating steps (b) to (e) in an iterative process to generate additional poly-curve lines.  (Joshi (Fig. 2) illustrates a left most dotted line indicating a loop that generates a plurality of poly-curves.)

Regarding claim 3, the claimed invention for claim 1 is shown to be met with explanations from Joshi above.
Joshi as modified by Li further teaches d) analyzing multi-dimensional properties of the acquired data points to infer an overall intent (Li [0049] sends the data associated with the current gesture to a character recognition module to identify the intended character.); 
e) converting the plurality of discrete user generated strokes established within the duration of the timer to a vector poly-curve line of the one or more vector poly-curve lines (Li [0047]-[0048] uses a timer to recognize a gesture.  If contact is not made within the timeout threshold, Li sends the data associated with the current gesture to a character recognition module.) in dependence upon at least the inferred overall intent (Li [0049] sends the data associated with the current gesture to a character recognition module to identify the intended character.);

the inferred overall intent is established in dependence upon at least one of: 
a control setting of the graphics software application; 
dynamically by the graphics software application from default settings of the graphics software application (Li (Fig. 3C-3D [0044]) discloses the character module recognizing a drawn line to indicate deletion of the last-entered character.); and 
user learnt behaviour established by the graphics software application.

In light of the rejection of claim 2, the remaining limitations for the method in claim 3 are similar and performed by the method in claim 2. Therefore, the remaining limitations in claim 3 are rejected for the same reason as claim 2.

Regarding claim 4, the claimed invention for claim 1 is shown to be met with explanations from Joshi above.
Joshi as modified by Li further teaches when the timer is set to zero the plurality of discrete user generated strokes are converted to the plurality of vector poly-curve lines.  (Li [0049] identifies the timeout threshold being exceeded.  Li sends the data associated with the current gesture to a character recognition module.  At least recognizing the printed character “E” requires multiple strokes.)

In light of the rejection of claim 2, the remaining limitations for the method in claim 4 are similar and performed by the method in claim 2. Therefore, the remaining limitations in claim 4 are rejected for the same reason as claim 2.

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from Joshi above.
Joshi further teaches the inferred overall intent is established in dependence upon at least one of:
that a series of loops within a defined footprint laterally are a user preference for drawing a single stroke; 
that a continuous series of motions in one direction and then reversing forming a loop is intended rather than the user defining multiple strokes; and 
that a folded stroke with a narrow separation between strokes should be unfolded (published specification [0161] unfolds a folded stroke into a single stroke.  Folded strokes (Fig. 5 [0176] (500B) scribble back and forth.) (Joshi (Fig. 10E [0067]) unfolds a folded stroke with a narrow separation.) whilst an increased separation between strokes is taken as the user's intent. (Joshi (Fig. 11D [0073]) illustrates a set of multiple strokes forming increased separation between directions of drawing..  The curve is smoothed and formed into a loop.)

In light of the rejection of claim 3, the remaining limitations for the method in claim 5 are similar and performed by the method in claim 3. Therefore, the remaining limitations in claim 5 are rejected for the same reason as claim 3.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (“Joshi”, US Pre-Grant Publication 20130127836 A1), in view of Li (US Pre-Grant Publication 20120216141 A1), in view of Li (“Yantao Li”, US Pre-Grant Publication 20060062465 A1).

Regarding claim 6, the claimed invention for claim 1 is shown to be met with explanations from Joshi above.
Joshi as modified by Li further teaches the method according to claim 1, wherein acquiring the data points relating to the plurality of discrete user generated strokes comprises: 
acquiring the data points relating to the plurality of discrete user generated strokes ((from claim 3) Joshi [0079] stores curves as a list of points.) within the duration of the time (Li [0047]-[0048] uses a timer to recognize a gesture (such as drawing a text character).  A timeout threshold is used to identify completion of a gesture.); and 
converting the plurality of discrete user generated strokes to a vector poly-curve line of the plurality of vector poly-curve lines. (Joshi [0047] creates a 2D curve from multiple disjoint strokes.  With respect to Joshi, “Vector” is interpreted as multi-stroke sketching and scratch back and forth.)

Joshi and Li do not describe wherein only those user generated strokes within a predetermined distance are converted to the vector poly-curve line of the plurality of vector poly-curve lines; and 
the predetermined distance is set by either a user of the computer based graphics software application or the computer based graphics software application.  
However, these features are well known in the art as taught by Yantao Li. For example, Yantao Li discloses wherein only those user generated strokes within a predetermined distance are converted to the vector poly-curve line of the plurality of vector poly-curve lines; and 
the predetermined distance is set by either a user of the computer based graphics software application or the computer based graphics software application.  (Yantao Li [0079] identifies a bounding box around polylines and if the ratio of the max(height, width) and min(height, width) exceeds a threshold, the polylines are considered to be a line segment.  Yantao Li sets the threshold for the bounding box ratio to 5.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Joshi’s system for 3D sketching, Li’s system for touch gestures for text-entry with Yantao Li’s system for connectivity-based recognition of a hand-drawn chart in ink input because Yantao Li’s system is able to distinguish multiple groups of polylines (Figs. 5C, 10C).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (“Joshi”, US Pre-Grant Publication 20130127836 A1), in view of Schreiber (US Pre-Grant Publication 20120086718 A1), in view of Zhu et al. (“Zhu”, US Pre-Grant Publication 20120133664 A1).

Regarding claim 8, the claimed invention for claim 1 is shown to be met with explanations from Joshi above.
Joshi does not disclose the method according to claim 1, further comprising 
receiving within the computer based graphics software application user input from a user establishing a proximity threshold, the proximity threshold relating to objects established within the computer based graphics software application.
However, these features are well known in the art as taught by Schreiber. For example, Schreiber discloses the method according to claim 1, further comprising 
receiving within the computer based graphics software application user input from a user establishing a proximity threshold, the proximity threshold relating to objects established within the computer based graphics software application. (Schreiber [0039] receives a user’s setting for a collision diameter for an animation.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Joshi’s system for 3D sketching with Schreiber’s system for representing an animated object because Schreiber’s system discloses a user drawing a line through a pipe (as a threshold), used as a collision object [0039].

Joshi and Schreiber do not disclose determining whether a vector poly-curve line of the one or more vector poly-curve lines is within the proximity threshold of an existing object rendered to the user within a graphical user interface of the computer based graphics software application; 
upon a positive determination processing and rendering the vector poly-curve line of the one or more vector poly-curve lines with one or more properties inherited of the existing object; and 
upon a negative determination processing rendering the vector poly-curve line of the one or more vector poly-curve lines independently of the properties of the existing object.
However, these features are well known in the art as taught by Zhu. For example, Zhu discloses determining whether a vector poly-curve line of the one or more vector poly-curve lines is within the proximity threshold of an existing object rendered to the user within a graphical user interface of the computer based graphics software application; 
upon a positive determination processing and rendering the vector poly-curve line of the one or more vector poly-curve lines with one or more properties inherited of the existing object (Zhu [0087] blends brush strokes based on corresponding areas (objects) in the image.  Zhu may calculate opacity for certain objects such as a human face.  If the brushstroke is near a human face, the opacity may be between 0 and 1, thus inheriting the color of the face (opacity less than 1).); and 
upon a negative determination processing rendering the vector poly-curve line of the one or more vector poly-curve lines independently of the properties of the existing object.  (Zhu [0087] blends brush strokes based on corresponding areas (objects) in the image.  If the brushstroke is not near a human face, near “grass”, each brushstroke may completely cover another, and not inherit the color of the grass.  )
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Joshi’s system for 3D sketching, Schreiber’s system for representing an animated object with Zhu’s system for synthesizing painterly-looking images because Zhu’s system inherits properties from specific objects (face, flower, grass), not just general regions (sky) [0087].

Claim(s) 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (“Joshi”, US Pre-Grant Publication 20130127836 A1), in view of in view of Dilts (US Pre-Grant Publication 20120293558 A1).

Regarding claim 11, the claimed invention for claim 1 is shown to be met with explanations from Joshi above.
Joshi does not disclose the method according to claim 1, wherein the computer based graphics software application provides at least one of:
a user of the computer based graphics software application with an option to handle or ignore complex strokes with an arbitrary number of loops; and 
dynamically tunes control parameters in dependence upon a drawing type established by a user of the computer based graphics software application.
However, these features are well known in the art as taught by Dilts. For example, Dilts discloses the method according to claim 1, wherein the computer based graphics software application provides at least one of:
a user of the computer based graphics software application with an option to handle or ignore complex strokes with an arbitrary number of loops; and 
dynamically tunes control parameters in dependence upon a drawing type established by a user of the computer based graphics software application.  (Dilts [0086] discloses a user frequently using a property (color) with a particular object.  Dilts automatically adds the object with the frequently used properties.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Joshi’s system for 3D sketching with Dilts’s system for connecting graphical objects because Dilts’s system may be automatically adjusted based on detecting a user's history or preferences, or based on selections by users.

Regarding claim 17, the claimed invention for claim 1 is shown to be met with explanations from Joshi above.
Joshi as modified by Dilts further teaches the method according to claim 1, further comprising 
algorithmically dynamically tuning parameters of the conversion of plurality of discrete user generated strokes to the plurality of vector poly-curve lines in dependence upon a known drawing type associated with a canvas within the computer based graphics software application to which the mark making tool is applied.  (Dilts [0086] discloses a user frequently using a property (color) with a particular object.  Dilts automatically adds the object with the frequently used properties.)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (“Joshi”, US Pre-Grant Publication 20130127836 A1), in view of Liu et al. (“Liu”, US Pre-Grant Publication 20040233197 A1).

Regarding claim 12, the claimed invention for claim 1 is shown to be met with explanations from Joshi above.
J	oshi does not disclose the method according to claim 1, further comprising at least one of: 
smoothing the final result in dependence upon determining the presence of cusp nodes; and 
smoothing the final result in dependence upon a polynomial form of a vector poly-curve line of the one or more vector poly-curve lines.
However, these features are well known in the art as taught by Liu. For example, Liu discloses the method according to claim 1, further comprising at least one of: 
smoothing the final result in dependence upon determining the presence of cusp nodes (Liu [0010] smooths points on a curve that are not cusp points.); and 
smoothing the final result in dependence upon a polynomial form of a vector poly-curve line of the one or more vector poly-curve lines.
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Joshi’s system for 3D sketching with Liu’s system for ink or handwriting compression because with Liu’s system, at the cusps, it is not desirable to make the curve appear smooth [0069].

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (“Joshi”, US Pre-Grant Publication 20130127836 A1), in view of Gupta (US Patent 6462739 B1).

Regarding claim 14, the claimed invention for claim 1 is shown to be met with explanations from Joshi above.
Joshi does not disclose the method according to claim 1, further comprising at least one of: 
applying minimal smoothing in those portions of the plurality of vector poly-curve lines where all the points in those portions are from a single input stroke; and 
applying aggressive smoothing in areas where multiple strokes join.
, these features are well known in the art as taught by Gupta. For example, Gupta discloses the method according to claim 1, further comprising at least one of: 
applying minimal smoothing in those portions of the plurality of vector poly-curve lines where all the points in those portions are from a single input stroke (Gupta (column 2 lines 9-27) generates a smoothed curve from a drawn curve (singular interpreted as a single input stroke).  Gupta (column 2 lines 21-61) selects the curve with a minimum energy constraint (E) which is a function of a distortion component, a smoothness component, and a shrink component.  The shrink component is the square of the area between the drawn curve and the smoothed curve.); and 
applying aggressive smoothing in areas where multiple strokes join.
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Joshi’s system for 3D sketching with Gupta’s system for curve smoothing without shrinking because with Gupta’s system, a small difference in area between the area of the drawn curve and the smooth curve, contributing to a minimum energy constraint, is analogous art to the Instant Application’s minimum smoothing.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (“Joshi”, US Pre-Grant Publication 20130127836 A1), in view of Seto et al. (“Seto”, US Pre-Grant Publication 20160320912 A1).

Regarding claim 18, the claimed invention for claim 1 is shown to be met with explanations from Joshi above.
Joshi does not disclose the method according to claim 1, further comprising 
algorithmically dynamically tuning parameters of the conversion of plurality of discrete user generated strokes to the plurality of vector poly-curve lines in dependence upon a scenario associated with the computer based graphics software application within which the mark making tool is employed.
However, these features are well known in the art as taught by Seto. For example, Seto discloses the method according to claim 1, further comprising 
algorithmically dynamically tuning parameters of the conversion of plurality of discrete user generated strokes to the plurality of vector poly-curve lines in dependence upon a scenario associated with the computer based graphics software application within which the mark making tool is employed.  (Seto [0063] processes configuration parameters that govern line characteristics.  The parameters include line width (drawing type) and an active drawing area (scenario).  It would have been obvious for Seto to provide an algorithm to dynamically tune parameters because once a desired drawing type and scenario is selected, it would have been obvious for Seto to provide software from an algorithm to implement the desired drawing type and scenario when the line path is specified.  Seto (Abstract) uses touch points to generate vertex points.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Joshi’s system for 3D sketching with Seto’s system for drawing on a touch screen because Seto receives touch path data including touch points corresponding to the touch path, generating vertex points of a vertex array corresponding to the touch points, and generating a polygon (poly-line) for a set of the vertex points to define edges of the touch path (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613